DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
 	A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). Currently, Claim 16 is dependent on claim 13 which has been canceled. Consequently, claim 16’s dependency should be changed, to an appropriate claim, such as claim 1-11, or 14. Noting, that for the purpose of examination it is understood the claim 16 is dependent on claim 2.  Highlighting, that canceled claim 13 is most similar to (active) claim 2. 
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-11, 14, 16-17, 20 & 24 in the reply filed on 2-9-2021 is acknowledged. Claims 21-23 & 30-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2-9-2021. Noting, claims 12-13, 15, 18-19, & 25-29 have been canceled. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cushioning material being secured to the structural frame by mechanically interlocking with the structural frame. Additionally, the mechanically interlocking mechanism utilized, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-17, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the structural frame" in line.  There is insufficient antecedent basis for this limitation in the claim. Noting that the claim 16 is dependent on claim 13 which has been cancelled; see claim objections section above.
The term "flexible" in claim 17 is a relative term which renders the claim indefinite.  The term "flexible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination the a material that can operate as a spring without breaking, see applicants specifications, (Pg. 15).
Claim 20 recites the limitation "… during molding of the cushioning material…" in lines 3.  There is insufficient antecedent basis for this limitation in the claim. Noting, that neither .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A.) Claim(s) 1-3, 6 & 16 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Beyer et al. (US-2017/0,231,396, hereinafter Beyer)Regarding claim 1, 	
A method for manufacturing a furniture component, the method comprising: 
molding a structural frame; 
securing cushioning material to the structural frame; and 
applying upholstery material to cover the cushioning material.
Regarding Claim 1, Beyer teaches the following:
(Abstract) teaches the invention disclosed is for an office-type chair including a back support having a suspension mesh back support and a back support frame. 
([0013]) teaches (c) mounting the back support frame to the suspension mesh. 
([0003]) teaches that an upholstery cover may overlie at least a portion of the suspension mesh.
Regarding claim 2, 	
Wherein the structural frame is molded as a single piece.
Beyer teaches the following:
([0056]) teaches that In one embodiment, the entire support frame 16 is molded as a unitary piece, with portions of the support frame 16 molded to predetermined dimensions that will provide the overall back support 12 with a desired support profile when the support frame 16 is combined with the suspension mesh 14 as defined in more detail below
Regarding claim 3, 	
Wherein the upholstery material also covers at least a portion of the structural frame.
Beyer teaches the following:
([0064]) teaches that depicted in (Figs. 11-12), front and rear views of an upholstery cover 60 are illustrated. In one embodiment, the upholstery cover 60 covers at least a portion of the support frame 16 and suspension 14, defining a suspension surface 62 against which the back of a seated occupant is supported
Regarding claim 6, 	
Wherein the cushioning material is secured to the structural frame via mechanical interlocking.
Beyer teaches the following:
([0087]) teaches that molding the suspension mesh back support is depicted as step 204. The suspension mesh 14 includes the integral retaining channel 48. ([0089]) teaches that mounting the support frame 16 to the suspension mesh 14 is depicted as step 208. Mounting the support frame 16 to the suspension mesh 14 includes generally aligning the components, flexing the support arms 20 forward, and inserting the peripheral edge 24 of each support arm 20 into the retaining channel 48 of the suspension mesh 14
Regarding claim 16,
Further comprising molding hardware into the structural frame
Beyer teaches the following:
([0087]) teaches that molding the suspension mesh back support is depicted as step 204. The suspension mesh 14 includes the integral retaining channel 48. ([0089]) teaches that mounting the support frame 16 to the suspension mesh 14 is depicted as step 208. Mounting the support frame 16 to the 14 includes generally aligning the components, flexing the support arms 20 forward, and inserting the peripheral edge 24 of each support arm 20 into the retaining channel 48 of the suspension mesh 14. Wherein the retaining channel 48 is understood to be functioning as a hardware recesses.
B.) Claim(s) 1, is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over James Franklin Rinard (US-4,075,722, hereinafter Rinard)A method for manufacturing a furniture component, the method comprising: 
molding a structural frame; 
securing cushioning material to the structural frame; and 
applying upholstery material to cover the cushioning material.
Regarding Claim 1, Rinard teaches the following:
(Abstract) teaches that the assembly comprises a unitary space frame that can be injection molded in a simple two piece mold. 
(Col. 3, lines 29-35) teaches that Fig. 5 also illustrate the foaming over the springs and the frame makes an integral cushioned product that has the extra advantages of more uniform distribution of load over the structure,
A suitable upholstery 20 may be utilized for a finished seat. Highlighting, (Fig. 1) depicts the upholstery to be applied and covering the foam material. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
D.) Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rinard, and in further view of Baker et al. (US-3907363, hereinafter Baker)
Regarding claim 4 & 5,
Wherein the cushioning material is secured to the structural frame via an adhesive.
Wherein the upholstery material is applied to the structural frame and cushioning material via an adhesive
Regarding Claim 4 & 5, in analogous art for the production of a piece of furniture that comprises a frame, cushion and upholstery, Baker suggests details the use of an adhesive as a means for attaching components of the furniture together, and in this regard Baker teaches the following:
(Col. 4, lines 9-15) teaches that the inner seat 60 is covered with a composite upholstery covering which includes a layer of cushioning material 71 and suitable upholstery material 72 (FIGS. 14). The cushioning material is adhered to the top surface of inner seat 60 with a suitable adhesive. Similarly, the upholstery 72 is adhered to the cushioning material 71 by suitable adhesive.  Wherein the inner seat 60 acts as applicant’s frame. It should be noted that the applying a known technique, expressly the use of adhesive to attach upholstery to both the structural frame and cushion material, to a known device (method, or product) ready for improvement to yield predictable result allows for the case related to KSR to be implemented. Consequently, citing the case law for KSR. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for forming a piece of furniture the comprises a structural frame, cushioning material and upholstery of Beyer, by utilizing an adhesive glue to attach the upholstery to the frame and attach the upholstery to the cushion, as taught by Baker. Highlighting, implementation of an adhesive glue to attach the upholstery to the frame and upholstery to the cushion is nothing more than a known means for attaching both an upholstery to a frame and an upholstery to a cushion.
F.) Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer, and in further view of Paula Neustat (US-2007/0,040,424, hereinafter Neustat)
Regarding claim 7, 	
Wherein the upholstery material is formed as a slipcover that is applied to the structural frame and cushioning material so that it at least partially surrounds the structural frame and cushioning material, the slipcover upholstery material aiding in securing the cushioning material around the structural frame
Beyer teaches the following:
([0064]) teaches that depicted in (Figs. 11-12), front and rear views of an upholstery cover 60 are illustrated. In one embodiment, the upholstery cover 60 covers at least a portion of the support frame 16 and suspension mesh 14, defining a suspension surface 62 against which the back of a seated occupant is supported

Regarding Claim 7 Breyer is silent on the following limitation(s):
(a)’s limitation regarding the upholstery material be formed as a slipcover
Regarding Claim 7, in analogous art for a piece of furniture that comprises a frame, cushion material and upholstery, Neustat suggests details regarding the upholstery material in the form of a slip cover, and in this regard Neustat teaches the following:
([0111]) teaches that the multi-layered components 3502,3504 can be secured to the fabric sheet 3508 by extensions as described in connection with FIG. 5. Additionally, the fabric sheet portion 3512 and/or fabric sheet portion 3508 can include fasteners 3514 that can fasten to parts of the seating structure 3516. For example, the fasteners 3514 can be ties that can be tied around the frame of the seating structure 3516. The fasteners 3514 can also be zippers, snaps, buttons, hooks, D-rings, straps, or hook-and-loop type fasteners. As such, it is understood that the slipcover (which includes the fabric sheet) envelopes both the layer of cushioning material 3506, and the slipcover via its fasteners 3514 envelopes / can be tied around the frame of the seating structure 3516 thusly the slipcover .
 	Neustat further suggests that the benefit of using an upholstery in the form of a slip cover that is applied to the structural frame and cushioning material such that the upholstery material is aiding the cushioning material around the structural frame is it provides a means for use of multi-layered components in various manners and arrangements to enhance the comfort and protection of the furniture, ([0070]). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for forming a piece of furniture the comprises a structural frame, cushioning material and upholstery of Beyer, by utilizing an upholstery in the form of a slip cover that is applied to the structural frame and cushioning material such that the upholstery material is aiding the cushioning material around the structural frame, as taught by Neustat. Highlighting, implementation of an upholstery in the form of a slip cover that is applied to the structural frame and cushioning material such that the upholstery material is aiding the cushioning material around the structural frame is it allows for use of multi-layered components in various manners and arrangements to enhance the comfort and protection of the furniture.
G.) Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rinard, and in further view of White et al. (US-2006/0,279,124 hereinafter White)
Regarding claim 8,
Wherein the furniture component is a base or a transverse member of a modular furniture assembly.
Regarding Claim 8, in analogous art for a piece of furniture that comprises a frame, cushion material and upholstery, White suggests details regarding the component fabricated being a base or transverse member of a modular furniture assembly, and in this regard White teaches the following:
([0043]) teaches that base 12 is configured to provide a comfortable sitting surface for a consumer. In this embodiment, base 12 comprises a frame assembly 16, a cushion 18 and a plurality of feet 20 a-d mounted on frame assembly 16. ([0062]) teaches that Liner 42 and inner liner 46 are configured to cover and provide protection for cushioning members 40 a-d of frame assembly 16. 
	White further suggests that the benefit of manufacturing a furniture component is a base or a transverse member of a modular furniture assembly is it provides a means for a configuration of the base and transverse member of the present invention provides many benefits to both the consumer and retailer. For example, the present invention enables the consumer to have a piece of furniture in a remote location where previously other pieces of furniture could not be moved due to their bulkiness and/or size. The present invention is easily disassembled, thus enabling a consumer to locate the base(s) and/or transverse member(s) in an otherwise inaccessible location and then assemble them to form a furniture assembly, ([0017]).
H.) Claim(s) 9-10 & 24 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer, and in further view of Cesare Laberinti (US-3,887,735 hereinafter Laberinti)
Regarding claim 9 & 10, 	
Wherein applying upholstery material to cover the cushioning material comprises molding a skin layer over the cushioning material.
Wherein applying upholstery material to cover the cushioning material comprises molding a polyurethane skin over the cushioning material.
 suggests details regarding applying the upholstery material to the cushion, and in this regard Laberinti teaches the following:
(Col. 1, lines 12-19) teaches that the invention discloses a moulded expanded polyurethane upholstery article consisting of an internal core of the said material with a preformed polyurethane skin, and characterized by the fact that the skin, which is microporous and is closely bonded to the internal core, has a very dense structure of cells uniformly distributed throughout its thickness. (Col. 1, lines 25-35) teaches that the process substantially consists in applying to the mould a thin coat of a first liquid mixture of reaction substances capable of forming a layer of self-crosslinking microporous polyurethane constituting the skin of the article and, immediately following such application, pouring into the mould thus lined a second liquid mixture of reaction substances capable of forming the self-cross-linking expanded polyurethane core of said article, without the use of any external application of heat throughout the entire process. 
 	Laberinti further suggests that the benefit of applying an upholstery comprising a polyurethane skin material molded to cover the cushioning material is it provides a means for a microporous upholstery skin that is soft to the touch, which makes it particularly valuable wherever the upholstery comes into direct contact with the human body, and in particular with the hands, as in the case of car seats and seat backs, and a steam permeability coefficient greater than 150 gr/1000  mm2/24h (DIN 53333),  (Col. 2, KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for forming a piece of furniture the comprises a structural frame, cushioning material and upholstery of Beyer, by utilizing upholstery comprising a polyurethane skin material molded to cover the cushioning material, as taught by Laberinti. Highlighting, implementation of applying an upholstery comprising a polyurethane skin material molded to cover the cushioning material is it allows for a microporous upholstery skin that is soft to the touch, which makes it particularly valuable wherever the upholstery comes into direct contact with the human body, and in particular with the hands, as in the case of car seats and seat backs, and a steam permeability coefficient greater than 150 gr/1000 mm2/24h (DIN 53333).
Regarding claim 24, 	
Molding a structural frame; and 
molding cushioning material onto the structural frame, the cushioning material having an outer skin exterior layer, 
wherein the furniture component can be selectively coupled to another furniture component.
Regarding Claim 24, Beyer teaches the following:
(Abstract) teaches the invention disclosed is for an office-type chair including a back support having a suspension mesh back support and a back support frame. ([0013]) teaches that a method of manufacturing and assembling the back support is provided. The method generally includes: (a) molding the back support frame.
([0013]) teaches (c) mounting the back support frame to the suspension mesh. 
([0052]) teaches that Fig. 1 illustrates the back support 12 as part of a complete chair 10 with a seat support 3 and other support structure, this is only exemplary. As such, it is understood that the chair back of Beyer is being coupled to the chair seat.
Regarding claim 24, Beyer is silent on the following limitation(s):
(b)’s molding cushioning material onto the structural frame, 
Regarding Claim 20, in analogous art for a piece of furniture that comprises a frame,  suggests details regarding applying the upholstery material to the cushion, and in this regard Laberinti teaches the following:
(Col. 1, lines 12-19) teaches that the invention discloses a moulded expanded polyurethane upholstery article consisting of an internal core of the said material with a preformed polyurethane skin, and characterized by the fact that the skin, which is microporous and is closely bonded to the internal core, has a very dense structure of cells uniformly distributed throughout its thickness. (Col. 1, lines 25-35) teaches that the process substantially consists in applying to the mould a thin coat of a first liquid mixture of reaction substances capable of forming a layer of self-crosslinking microporous polyurethane constituting the skin of the article and, immediately following such application, pouring into the mould thus lined a second liquid mixture of reaction substances capable of forming the self-cross-linking expanded polyurethane core of said article, without the use of any external application of heat throughout the entire process. 
Laberinti further suggests that the benefit of applying an upholstery comprising a polyurethane skin material molded to cover the cushioning material is it provides a means for a microporous upholstery skin that is soft to the touch, which makes it particularly valuable wherever the upholstery comes into direct contact with the human body, and in particular with the hands, as in the case of car seats and seat backs, and a steam permeability coefficient greater than 150 gr/1000  mm2/24h (DIN 53333),  (Col. 2, lines 3-11). KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for forming a piece of furniture the comprises a structural frame, cushioning material and upholstery of Beyer, by utilizing upholstery comprising a polyurethane skin material molded to cover the cushioning material, as taught by Laberinti. Highlighting, implementation of applying an upholstery comprising a polyurethane skin material molded to cover the cushioning material is it allows for a microporous upholstery skin that is soft to the touch, which makes it particularly valuable wherever the upholstery comes into direct contact with the human body, and in particular with the hands, as in the case of car seats and seat backs, and a steam permeability coefficient greater than 150 gr/1000 mm2/24h (DIN 53333).
I.) Claim(s) 11, 14 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rinard, and in view of Owen et al. (US-4,594,743 hereinafter Owen) and in further view of Magrenko (Button Clips, 2018, hereinafter Magrenko)
Regarding claim 11, 14 & 17,
Wherein the structural frame comprises: Page 2 of 7Application No. 16/707,568Preliminary Amendment "A"
a hollow body having a side or face that is at least partially open; and 
a spring mechanism secured to the body and disposed so as to span over the at least partially open side or face of the hollow body,
Wherein the structural frame is molded as two or more pieces which are then secured together.
Wherein the spring mechanism comprises an elongate portion of flexible material that spans the open side or face of the body of the structural frame.

Regarding Claim 11, 14 & 17, in analogous art for a piece of furniture that comprises a frame, cushion material and upholstery, Owen suggests details regarding the frame, and in this regard Owen teaches the following:
As illustrated in (Fig. 4), the U-shaped tubular frame is hollow. With (Col. 3, lines 56-59) noting that the ends of tubes 32 and 34 having openings 74 that are axially-spaced from the ends of the tube by a dimension equal to the spacing between the ends of the legs 52 and latch element 72.  (Col. 4, lines 49-56) describes the slide locks that are depicted to be found within the hollow frame structure.
& a.) (Abstract) teaches that the tubular frame is formed in a plurality of sections that are easily separable and can be collapsed to a small fraction of the overall size of the unit. (Col. 3, lines 53-59) teaches as illustrated in (Fig. 40, the ends of legs 52 have reduced telescoping portions 70 extending from the free end of the tubes, with spring-biased latch pins 72 carried by the telescoping members 70. The ends of tubes 32 and 34 have openings 74 that are axially-spaced from the ends of the tube by a dimension equal to the spacing between the ends of the legs 52 and latch element 72. 
	Owen further suggests that the benefit of using a frame that is a hollow body that comprises two or more pieces which are then secured together with a spring mechanism secured to the body and disposed so as to span over the at least partially open face is it provides a means for fabricating a portable and collapsible piece of furniture that includes a generally rectangular tubular frame, that is easily separable and can be collapsed to a small fraction of the overall size of the unit, (Abstract). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for forming a piece of furniture the comprises a structural frame, cushioning material and upholstery of Rinard, by utilizing a frame that is a hollow body that comprises two or more pieces 
Regarding claim 11, 14 & 17, Rinard/Own are silent on the following limitation(s):
(11b)

Regarding claims 11, 14 & 17 in analogous art for spring clips utilized and inserted into a hollow pole or rod, Magrenko depicts the use and implementation of a spring clip along with a list of alternative names for the device, and in this regarding Magrenko teaches the following: 
 (Pg. 1, ¶5) teaches a list of names for the device, amongst the names are “spring clip”. As recreated below, the figure demonstrates the insertion of the spring clip into the hollow tube such that the spring mechanism is secured to the hollow tube and disposed so as to span over the at least partially open side or face of 
    PNG
    media_image1.png
    183
    370
    media_image1.png
    Greyscale

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for forming a piece of furniture the comprises a structural frame, cushioning material and upholstery of Rinard/Owen by utilizing a spring clip within a hollow tube as taught by Magrenko, due to the fact it would amount to nothing more than a use of a known clipping device and system, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Magrenko. Noting, that use of known technique to improve similar devices (methods, or products) in the same way allows for the case law related to KSR to be implemented. Consequently, citing the case law for KSR,"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
K.) Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer, in view of Owen, in view of Magrenko in view of Laberinti, and in further view of Lewis et al. (US-2017/0,105,541, hereinafter Lewis)Regarding claim 20, 	
Wherein the upholstery material comprises both an inner layer and an outer layer, 
wherein the inner layer is an integrally formed skin that forms over the cushioning material during molding of the cushioning material over the structural frame, 
wherein the outer layer of the upholstery material comprises a separate fabric layer selected for placement over the inner layer to provide desired esthetics selected by the user
It should be recalled that Breyer teaches that depicted in (Figs. 11-12), front and rear views of an upholstery cover 60 are illustrated. In one embodiment, the upholstery cover 60 covers at least a portion of the support frame 16 and suspension mesh 14, defining a suspension surface 62 against which the back of a seated occupant is supported, ([0064])
Regarding Claim 20, in analogous art for a piece of furniture that comprises a frame, cushion material and upholstery, Laberinti suggests details regarding applying the upholstery material to the cushion, and in this regard Laberinti 
(Col. 1, lines 12-19) teaches that the invention discloses a moulded expanded polyurethane upholstery article consisting of an internal core of the said material with a preformed polyurethane skin, and characterized by the fact that the skin, which is microporous and is closely bonded to the internal core, has a very dense structure of cells uniformly distributed throughout its thickness. (Col. 1, lines 25-35) teaches that the process substantially consists in applying to the mould a thin coat of a first liquid mixture of reaction substances capable of forming a layer of self-crosslinking microporous polyurethane constituting the skin of the article and, immediately following such application, pouring into the mould thus lined a second liquid mixture of reaction substances capable of forming the self-cross-linking expanded polyurethane core of said article, without the use of any external application of heat throughout the entire process. It should be noted that the applying a known technique to a known device (method, or product) ready for improvement to yield predictable result allows for the case related to KSR to be implemented. Consequently, citing the case law for KSR. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
(Col. 1, lines 44-47) teaches that the surface of the microporous skin of the upholstery is normally practically smooth. However, it is sometimes necessary for it to appear rough by moulding, e.g. for imitation natural leather.  The result is 
The same rejection rationale, case law and analysis that was used previously for claim 9 & 10, can be applied here and should be referred to for this claim as well.

Regarding Claim 20, Beyer/Laberinti are silent on the following:
(a)
Regarding Claim 20, in analogous art for a piece of furniture that comprises a frame, cushion material and upholstery, Lewis suggests details regarding the upholstery material utilized, and in this regard Lewis teaches the following:
([0050]) teaches that Figs. 7 through 9 illustrate an embodiment including the constituent parts of an upholstered arm panel 10. (Fig. 7) illustrates an arm panel 10 comprising an arm panel frame 14, a self-supporting, bendable underlayment material layer 16, a low melt fiber material layer 18 and a finishing material layer 20. The underlayment material layer 16, low melt fiber material layer 18 and finishing material layer 20 are generally similarly shaped and can be of different sizes. Wherein the underlayment material layer 16, low melt fiber material layer are found interior to the finishing material layer. It should be noted that the applying a known technique to a known device KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
 	Lewis further suggests that the benefit of using an upholstery material that comprises both an inner layer and outer layer is it provides a means for implementing a multilayer arrangement for the cushioning material that provides a sufficient level of comfort to the user, ([0003]). Highlighting, the case law for KSR was implemented.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for forming a piece of furniture the comprises a structural frame, cushioning material and upholstery of Beyer/Laberinti, by utilizing an upholstery material that comprises both an inner layer and outer layer, as taught by Lewis. Highlighting, implementation of an upholstery material that comprises both an inner layer and outer layer allows for a multilayer arrangement for the cushioning material that provides a sufficient level of comfort to the user.
	                                                                Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alexander Sloot (US-6,217,116) teaches a slipcover with inflatable pillow is provided for furniture comprising a first sheet having an outer layer of fabric attached to an inner layer of thermoplastic, (Abstract).
Hodge et al. (US-2008/0,093,901) teaches vehicle headrest cover including a plurality of panel members and at least one closure, wherein at least one of the plurality of panel members includes a decorative motif. ([0018] & [0019]) teaches that the ehicle headrest 300 includes interior front panel member 310 (not illustrated), interior rear panel member 312, interior side panel members 314 and 316, interior top panel member 318, and interior closures 320 a through 320 d. These elements correspond to front panel member 110, rear panel member 112, side panel members 114 and 116, top panel member 118, and closures 120 a through 120 d in the first preferred embodiment described in connection with FIG. 1A except that no decorative motif need be displayed on any interior panel member. In addition, vehicle headrest 300 includes exterior front panel member 330, exterior rear panel member 332, exterior side panel members 334 and 336, exterior top panel member 338, and exterior closures 330 a through 330 d.
Elizabeth Hodges (US-7,313,835) teaches foldable and portable cot that can easily be assembled and dissembled as needed, (Abstract). With the frame comprising several hollow tubes that can be easily connected and disconnected. 
William Raftery (US-4,498,702, hereinafter Raftery) teaches an inner upholstery fabric 116 covers the entire foam pad 110 and is tucked under inner shell 60 to form a lip 118 which is either glued or stapled to inner shell 60. Outer upholstery fabric 120 covers the 
Walter Albecker III( US-5,425,567)  Col. 23, lines 32-33) teaches that depicted in (Fig. 4), there is a frame comprising a base support 53, a vertical support member 54, and an optional diagonal support member 50. (Col. 20, lines 64-66) teaches that the main cushion 26 is attached to the support foundation 42 with a glue suitable for polyurethane foam or the like. (Col. 20, lines 66-End) teaches that the upholstery 30 is secured around the support foundation 42 and of course around the main cushion 26.
Hartmut Lohmeyer (US-3,669,494) (Col. 4, lines 6-8) teaches that below the cap ends in the area of the pulled-up brim 2 of each box I in a hollow seam 11 into which a rod 7 is inserted. (Col. 2, lines 61-64) teaches that the finished unit results in that a box 1 is provided with a foam material covering 6, as is shown in FIG. 3. Foam material cover 6 is pulled down into the area of the pulled-up brim 2, where it holds rods 7. (Col. 4, lines 1-5) teaches that the foam material upholstery of each unit can be provided with an exchangeable covering, which is of special advantage in particular for cleaning purposes. Such a covering is shown in FIG. 14. It consists of a cap 10, which can consist, for example, of cloth material synthetic material, leather or the like. It fits snugly over the foam material top piece 6. (Col. 4, lines 18-19) teaches that the invention provides a novel modular unit for use in manufacturing various pieces of furniture. (Col. 3, lines 68-End) teaches that a piece of seating furniture is to be constructed, such that the bow is 
Scaffold Store (www.scaffoldstore.com/Scaffolding-Locks-Scaffolding-Pins-Scaffolding-Clips-s/1) depicts a spring clip variation namely a two button type spring clip. 
Laws et al. (US-6,612,654) teaches on (Claim 1) that the back and seat portions comprises a base having a track mounting structure configured to slidably receive the upholstered insert (Claim 2) teaches that the upholstered insert comprises a seat cushion. (Col. 5, lines 12-16) teaches that referring to FIGS. 1-3, the present invention advantageously provides an upholstered chair 10, comprising base members which are secured to the chair frame, and removable upholstered inserts which can be inserted into and removed from the base members. (Col. 6, lines 36-42) teaches that the locking tabs 62 and locking wedges 58, together with the receiving slots 60 and locking slots 56 of the back base, collectively comprise interlocking remembers.  Noting that (Col. 6, lines 10-12) teaches that (Fig. 6) depicts the retaining perimeter flange 40 and rim 42 provide a channel or track (52 in FIG. 6) into which the upholstered back insert 32 may be slid, as described.
Ratza et al. (US-6,474,738) teaches on (Col. 6, lines 58-End & Col. 7, lines 1-3) that a plurality of bolts 174, or other appropriate mounting hardware, are extended upwardly through a plurality of apertures 172 located within mounting plate 170, through apertures 60 of seat section 74 and are received within apertures 136 of seat insert 118, 14 of seat shell 12 between mounting plate 170 of pedestal assembly 166 and body section 120 of seat insert 118 and fixedly mounting chair assembly 110 to pedestal assembly 166. Other mounting hardware and fasteners, not shown, may be used in conjunction with bolts 174 by placing such hardware within body section 120 of seat insert 118 or by in-molding such hardware within body section 120.
Spitz et al. (US-2793685) teaches on (Col. 1, lines 19-23) that one of the objects of my invention is to construct improved sectional furniture which will permit the making of various kinds or types of furniture by assembling selected sections together and quickly and easily connecting them in very firmly held together pieces. (Col. 3, lines 55-59) teaches that in order to connect the back section to the seat section in a manner which will permit the two sections to be firmly and quickly attached, yet easily detached, I employ special clamping connecting devices which are shown in detail in Figures 9, 10 and 11.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
	

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741